UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

LAMAR P. CROUCH, also known as
Lamar Paul Crouch,

                                  Plaintiff,
         -v-                                      9:16-CV-1435
                                                 (DNH/DJS)
ROSALVA SPAULDING, Onondaga County
Justice Center, Deputy Sergeant of "POD #4-A"
on "9-13-14", formerly known as Jane Doe #1;
and BELINDA JEAVONS, Onondaga County
Justice Center, Nurse, "POD #4-A"', "Cell #27"
- incident of 9-13-14", formerly known as
Jane Doe #2,

                                  Defendants.

--------------------------------

APPEARANCES:

LAMAR P. CROUCH
14-B-3306
Plaintiff pro se
Mid-State Correctional Facility
P.O. Box 2500
Marcy, NY 13403

BARCLAY DAMON LLP                                MATTHEW J. LARKIN, ESQ.
Attorneys for Defendants
Barclay Damon Tower
125 East Jefferson Street
Syracuse, NY 13202


DAVID N. HURD
United States District Judge
                                  DECISION and ORDER

         Pro se plaintiff Lamar P. Crouch, also known as Lamar Paul Crouch, brought this

civil rights action pursuant to 42 U.S.C. § 1983. On January 24, 2019, the Honorable Daniel

J. Stewart, United States Magistrate Judge, advised by Report-Recommendation that

defendants' motion for summary judgment be granted. No objections to the Report-

Recommendation have been filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         Defendants' motion for summary judgment is GRANTED and the Second Amended

Complaint is DISMISSED in its entirety.

         The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: February 28, 2019
       Utica, New York.




                                             -2-
